Name: Commission Regulation (EC) No 835/2004 of 28 April 2004 adapting Regulation (EC) No 2076/2002 and Decisions 2002/928/EC, 2004/129/EC, 2004/247/EC and 2004/248 as regards the continued use of certain active substances not included in Annex I to Directive 91/414/EEC, by reason of the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia (Text with EEA relevance)
 Type: Regulation
 Subject Matter: marketing;  health;  trade policy;  means of agricultural production;  deterioration of the environment
 Date Published: nan

 Important legal notice|32004R0835Commission Regulation (EC) No 835/2004 of 28 April 2004 adapting Regulation (EC) No 2076/2002 and Decisions 2002/928/EC, 2004/129/EC, 2004/247/EC and 2004/248 as regards the continued use of certain active substances not included in Annex I to Directive 91/414/EEC, by reason of the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia (Text with EEA relevance) Official Journal L 127 , 29/04/2004 P. 0043 - 0047Commission Regulation (EC) No 835/2004of 28 April 2004adapting Regulation (EC) No 2076/2002 and Decisions 2002/928/EC, 2004/129/EC, 2004/247/EC and 2004/248 as regards the continued use of certain active substances not included in Annex I to Directive 91/414/EEC, by reason of the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and in particular Article 2(3) thereof,Having regard to the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and in particular Article 57 thereof,Whereas:(1) Commission Regulation (EC) No 2076/2002(1) and Commission Decisions 2002/928/EC(2), 2004/129/EC(3), 2004/247/EC(4) and 2004/248/EC(5) contain provisions for the non-inclusion of certain active substances in Annex I to Directive 91/414/EEC and for the withdrawal by Member States of all authorizations for plant protection products containing those active substances. Those acts provide for derogations permitting the continued use of some of those substances for a limited period of time while alternatives are being developed.(2) It is necessary to adapt that Regulation and those Decisions by reason of the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia (hereinafter referred to as new Member States), since such derogations are required for the new Member States.(3) Regulation (EC) No 2076/2002 and Decisions 2002/928/EC, 2004/129/EC, 2004/247 and 2004/248/EC should therefore be amended accordingly,HAS ADOPTED THIS REGULATION:Article 1Annex II to Regulation (EC) No 2076/2002 is amended in accordance with the Annex to this Regulation.Article 2Decision 2002/928/EC is amended as follows:1. In Article 2 the following point c) is added:"(c) in relation to the uses listed in column C of the Annex, a Member State specified in column B may maintain in force authorisations for plant protection products containing benomyl until 30 June 2007 provided that it:(i) ensures that such plant protection products remaining on the market are relabelled in order to match the restricted use conditions;(ii) imposes all appropriate risk mitigation measures to reduce any possible risks in order to ensure the protection of human and animal health and the environment; and(iii) ensures that alternative products or methods for such uses are being seriously sought, in particular, by means of action plans.The Member State concerned shall inform the Commission on 31 December 2004 at the latest on the application of this paragraph and in particular on the actions taken pursuant to points (i), (ii) and (iii) and provide on a yearly basis estimates of the amounts of benomyl used in accordance with this point."2. Article 3 is replaced by the following:"Article 3Any period of grace granted by Member States in accordance with the provisions of Article 4(6) of Directive 91/414/EEC, shall be as short as possible and:(a) for the uses for which the authorisation is to be withdrawn within a period of six months from the adoption of the present Decision expire not later than 18 months from the adoption of the present Decision;(b) for the uses for which the authorisation is to be withdrawn by 30 June 2007, shall expire not later than 31 December 2007."3. The following Annex is added:"Annex>TABLE>"Article 3In Annex II to Decision 2004/129/EC at the end of the entry for methidathion the following lines are added:>TABLE>Article 4In the Annex to Decision 2004/247/EC the following line is added:>TABLE>Article 5In the Annex to Decision 2004/248/EC the following lines are added:>TABLE>Article 6This Regulation shall enter into force subject to and on the date of entry into force of the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 April 2004.For the CommissionDavid ByrneMember of the Commission(1) OJ L 319, 23.11.2002, p. 3. Regulation as amended by Regulation (EC) Nr. 1336/2003, 26.7.2003, p. 21.(2) OJ L 322, 27.11.2002, p. 53.(3) OJ L 37, 10.2.2004, p. 27.(4) OJ L 78, 16.3.2004, p. 50.(5) OJ L 78, 16.3.2004, p. 53.ANNEXIn Annex II to Regulation (EC) No 2076/2002 the following lines are added:">TABLE>"